Title: To Benjamin Franklin from Pierre-François-André Méchain, 30 October 1779
From: Méchain, Pierre-François-André
To: Franklin, Benjamin


Monsieurà paris le 30. 8bre. 1779
Je prens la liberté de vous adresser une lettre de M. le Marquis de la fayette en faveur de M. de Noemer Docteur en Médecine et Conseiller de la ville de Ziric-zée en Zélande; ce savant a dessein de s’établir dans les Etats unis de l’amerique, je crois même quil a deja eu l’honneur de vous etre presenté, Monsieur, par M. l’abbé rozier, pour vous supplier de vouloir bien lui accorder votre recommandation. Je me suis engagé de solliciter pour lui la même grace auprès de M. de lafayette, mais en attendant la reponse M. de Noemer a etè obligè de retourner en Zélande ou je dois la lui envoyer.
Je recois, en arrivant de la Campagne, les lettres de M. de la fayette qui Contiennent celle ci pour vous Monsieur, laquelle en renferme une autre de lui pour le Congrès Américain selon ce quil me fait lhonneur de me mander. Je vous supplie, Monsieur, de vouloir bien ordonner quelle soit remise à la poste à mon adresse, afin que je puisse la faire parvenir à M. de Noemer, pour qui sans doute, toutes difficultés seront applanies et qui sera certain dun plein succés si vous daignez joindre votre puissante protection à celle de M. de lafayette. J’ai trop craint d’abuser de vos momens precieux pour oser vous presenter cette lettre moi meme etant d’ailleurs encore plus admirateur des savans que Connu deux.

Je suis avec un très profond respect Monsieur votre trés humble et très obeissant serviteur
Mechainastronome hydrographe du Depôt de laMarine vielle rue du temple
 
Notation: Mechaine Oct 30 79.
